Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/EP2018/057213 filed 21 March 2018. Acknowledgement is made of the Applicant's claim of foreign priority to FR1752319 filed 21 March 2017. The Applicant filed a translation of the priority documents on 1 March 2021. Thus the effective filing date of the instant application is 21 March 2017.

Rejoinder
Claims 1-12 and 17 are allowable. Claims 13-16, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 28 December 2020, is hereby withdrawn and claims 13-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Care on 29 September 2021.

The application has been amended as follows: 

13. (currently amended) A series of solid microcapsules, susceptible to be obtained with the method according to claim 1, in which each microcapsule includes: 
- a core comprising of a composition C1 as defined according to any one of claims 1 to 8; and 
- a solid enveloping shell that completely encapsulates at its periphery the core; in which the mean diameter of the said microcapsules is comprised between 1 m and 30 m, the thickness of the rigid enveloping shell is comprised between 0.1 m and 20 m and the standard deviation of the distribution of the diameter of microcapsules is less than 50%m.

16. (currently amended) A method of releasing a volatile compound, comprising a step of applying mechanical shear stress to a composition comprising a series of solid microcapsules according to claim 14 

18. (new) A method of releasing a volatile compound, comprising a step of applying mechanical shear stress to a composition comprising a series of solid microcapsules according to claim 15.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a method for preparing solid microparticles comprising multiple emulsification steps as outlined in claim 1. The closest prior art, as previously applied, is Walters et al. (WO 2017/046360) which has been overcome by the Applicant’s declaration under 37 CFR 1.130 wherein the Applicant has declared that the subject matter in the prior art was obtained directly from the inventors. As such, the Applicant has overcome the prior art rejection and the pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613